Title: To Thomas Jefferson from Tench Coxe, [14 March 1791]
From: Coxe, Tench
To: Jefferson, Thomas


[Philadelphia, 14 Mch. 1791]. As result of conversation with Attorney General this morning, he submits to the Patent Board an advertisement George Parkinson is willing to publish. It places before all affected by his patent “the several objects, and the most minute information can be obtained from the drawings, model and descriptions which remain in the office of State.”—He was again so unfortunate as to receive among the Treasury letters one for TJ and did not notice address until first part of contents showed it was not intended for that office. He will hereafter take precaution of going over all addresses before opening letters and asks TJ’s indulgence for “this inadvertence.”
He has seen letters of 1 and 3 Jan. by British packet and learns that “they are reforming their laws relative to the corn trade. A measure which has occasioned opposition is likely to be adopted. The priviledge of storing foreign Grain imported in British bottoms is likely to be given free of expence in the King’s warehouses. The tendency of this measure is to deprive our Ships of the Carriage. This is verified by the writer requesting his correspondent here to prefer British Ships. The duty on foreign flour is to be 1/ per bble; it was lately less than 3d. All the ports of the Kingdom to be open and shut according to the Medium price of the island not of the counties as heretofore.”
